 
 
Exhibit 10.1
 
EXECUTION COPY
 
CUSTOMERS BANCORP, INC.
Common Stock
(par value $1.00 per share)
At Market Issuance Sales Agreement
August 11, 2016




FBR Capital Markets & Co.
300 North 17th Street
Suite 1400
Arlington, Virginia 22209


Keefe, Bruyette & Woods, Inc.
787 Seventh Avenue
4th Floor
New York, New York 10019


Maxim Group LLC
405 Lexington Avenue
New York, New York 10174


Ladies and Gentlemen:
Customers Bancorp, Inc., a Pennsylvania corporation (the "Company"), confirms
its agreement (this "Agreement"), with FBR Capital Markets & Co.  ("FBR"),
Keefe, Bruyette & Woods, Inc. ("KBW") and Maxim Group LLC ("Maxim", each of FBR,
KBW and Maxim, individually a "Distribution Agent", collectively, the
"Distribution Agents") as follows:
1.            Issuance and Sale of Shares. The Company agrees that, from time to
time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through the Distribution Agents, shares (the
"Placement Shares") of the Company's voting common stock, par value $1.00 per
share (the "Common Stock"), provided however, that in no event shall the Company
issue or sell through the Distribution Agents such number of Placement Shares
that (a) exceeds the dollar value of company securities registered on, but not
yet sold and issued under, the effective Registration Statement (as defined
below) pursuant to which the offering of the Placement Shares is being made, or
(b) exceeds the number of authorized but unissued shares of Common Stock (the
lesser of (a) and (b), the "Maximum Amount"). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the number of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that the Distribution Agents shall have no obligation in connection with
such compliance. The issuance and sale of Placement Shares through the
Distribution Agents will be effected pursuant to the Registration Statement (as
defined below), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue any Placement
Shares.
 
 
 
 

--------------------------------------------------------------------------------

 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the "Securities
Act"), with the Securities and Exchange Commission (the "Commission"), a
registration statement on Form S-3 (File No. 333-209760), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (the "Exchange Act"). The Company has prepared a
prospectus supplement to the base prospectus included as part of such
registration statement specifically relating to the Placement Shares (the
"Prospectus Supplement"). The Company will furnish to the Distribution Agents,
for use by the Distribution Agents, copies of the base prospectus included as
part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares. Except where the context otherwise
requires, such registration statement, including all documents filed as part
thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B of the Securities Act,
is herein called the "Registration Statement."  The base prospectus, including
all documents incorporated or deemed incorporated therein by reference to the
extent such information has not been superseded or modified in accordance with
Rule 412 under the Securities Act (as qualified by Rule 430B(g) of the
Securities Act), included in the Registration Statement, as it may be
supplemented by the Prospectus Supplement, in the form in which such base
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act, is
herein called the "Prospectus." Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated or deemed to be incorporated
by reference therein, and any reference herein to the terms "amend," "amendment"
or "supplement" with respect to the Registration Statement or the Prospectus
shall be deemed to refer to and include the filing after the execution hereof of
any document with the Commission deemed to be incorporated by reference therein
(the "Incorporated Documents").
For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, "EDGAR").
2.            Placements. Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a "Placement"), it will notify a Distribution
Agent (the "Designated Distribution Agent") by email notice (or other method
mutually agreed to in writing by the Parties) of the number of Placement Shares,
the time period during which sales are requested to be made, any limitation on
the number of Placement Shares that may be sold in any one day and any minimum
price below which sales may not be made (a "Placement Notice"), the form of
which is attached hereto as Schedule 1. The Placement Notice shall originate
from any of the individuals from the Company set forth on Schedule 3 (with a
copy to each of the other individuals from the Company listed on such schedule),
and shall be addressed to each of the individuals from the Designated
Distribution Agent set forth on Schedule 3, as such Schedule 3 may be amended
from time to time. Provided that the Company is otherwise in compliance with the
terms of this Agreement, the Placement Notice shall be effective immediately
upon receipt by the Designated Distribution Agent unless and until (i) the
Designated Distribution Agent declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Placement
Shares thereunder has been sold, (iii) the Company suspends or terminates the
Placement Notice or (iv) this Agreement has been terminated under the provisions
of Section 13. The amount of any discount, commission or other compensation to
be paid by the Company to the Designated Distribution Agent in connection with
the sale of the Placement Shares shall be calculated in accordance with the
terms set forth in Schedule 2. It is expressly acknowledged and agreed that
neither the Company nor the Distribution Agents will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to a Designated Distribution Agent and
the Designated Distribution Agent does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of Sections 2
or 3 of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.
 
 
 
2

--------------------------------------------------------------------------------

 
3.            Sale of Placement Shares by the Distribution Agents.
a.          Subject to the terms and conditions of this Agreement, for the
period specified in a Placement Notice, the Designated Distribution Agent will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the New York Stock Exchange (the "Exchange"), to sell the Placement
Shares up to the amount specified in, and otherwise in accordance with the terms
of, such Placement Notice. The Designated Distribution Agent will provide
written confirmation to the Company no later than the opening of the Trading Day
(as defined below) immediately following the Trading Day on which it has made
sales of Placement Shares hereunder setting forth the number of Placement Shares
sold on such day, the compensation payable by the Company to the Designated
Distribution Agent pursuant to Section 2 with respect to such sales, and the Net
Proceeds (as defined below) payable to the Company, with an itemization of the
deductions made by the Designated Distribution Agent (as set forth in Section
5(b)) from the gross proceeds that it receives from such sales. Subject to the
terms of a Placement Notice, the Designated Distribution Agent may sell
Placement Shares by any method permitted by law deemed to be an "at the market
offering" as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker. Subject to the
terms of a Placement Notice, the Designated Distribution Agent may also sell
Placement Shares by any other method permitted by law, including but not limited
to negotiated transactions, with the Company's consent. "Trading Day" means any
day on which Common Stock is purchased and sold on the Exchange.
4.            Suspension of Sales. The Company or the Designated Distribution
Agent may, upon notice to the other party in writing (including by email
correspondence to each of the individuals of the other party set forth on
Schedule 3, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 3), suspend any sale of Placement Shares; provided, however, that such
suspension shall not affect or impair any party's obligations with respect to
any Placement Shares sold hereunder prior to the receipt of such notice. Each of
the parties agrees that no such notice under this Section 4 shall be effective
against any other party unless it is made to one of the individuals named on
Schedule 3 hereto, as such Schedule may be amended from time to time. During the
period of any such suspension, the Company shall have no obligations under
Section 7(l), Section 7(m) and Section 7(n).
 
 
 
3

--------------------------------------------------------------------------------

 
5.            Sale and Delivery to Distribution Agents; Settlement.
a.            Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Designated Distribution Agent's acceptance of the terms of a
Placement Notice, and unless the sale of the Placement Shares described therein
has been declined, suspended, or otherwise terminated in accordance with the
terms of this Agreement, the Designated Distribution Agent, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law to
sell such Placement Shares up to the amount specified in, and otherwise in
accordance with the terms of, such Placement Notice. The Company acknowledges
and agrees that (i) there can be no assurance that the Designated Distribution
Agent will be successful in selling Placement Shares, (ii) the Designated
Distribution Agent will incur no liability or obligation to the Company or any
other person or entity if it does not sell Placement Shares for any reason other
than a failure by the Designated Distribution Agent to use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Placement Shares as required under
this Agreement and (iii) the Designated Distribution Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Designated Distribution Agent and
the Company.
b.            Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
"Settlement Date"). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the "Net
Proceeds") will be equal to the aggregate sales price received by the Designated
Distribution Agent, after deduction for (i) the Designated Distribution Agent's
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.
c.            Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting the Designated Distribution Agent's
or its designee's account (provided the Designated Distribution Agent shall have
given the Company written notice of such designee at least one Trading Day prior
to the Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradable, transferable, registered shares in good deliverable form. On each
Settlement Date, the Designated Distribution Agent will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. The Company agrees that if the Company, or its transfer
agent (if applicable), defaults in its obligation to deliver Placement Shares on
a Settlement Date, then in addition to and in no way limiting the rights and
obligations set forth in Section 11(a) hereto, it will (i) hold the Designated
Distribution Agent harmless against any loss, claim, damage, or reasonable,
documented expense (including reasonable and documented legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company or its transfer agent (if applicable) and (ii) pay to the Designated
Distribution Agent (without duplication) any commission, discount, or other
compensation to which it would otherwise have been entitled absent such
default.  The Designated Distribution Agent agrees that if the Designated
Distribution Agent breaches this Agreement by failing to deliver the applicable
Net Proceeds on any Settlement Date for Placement Shares delivered by the
Company, the Designated Distribution Agent will pay the Company interest based
on the effective overnight federal funds rate plus two (2.00) percentage points
until such proceeds, together with such interest, have been fully paid.
 
 
 
4

--------------------------------------------------------------------------------

 
d.             Limitations on Offering Size. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate number of
Placement Shares sold pursuant to this Agreement would exceed the lesser of (A)
together with all sales of Placement Shares under this Agreement, the Maximum
Amount and (B) the amount authorized from time to time to be issued and sold
under this Agreement by the Company's board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to the
Designated Distribution Agent in writing.  Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares pursuant to
this Agreement at a price lower than the minimum price authorized from time to
time by the Company's board of directors, a duly authorized committee thereof or
a duly authorized executive committee, and notified to the Designated
Distribution Agent in writing.
e.            Alternative Arrangements. If the Company wishes to issue and sell
the Common Stock other than as set forth in Section 3 of this Agreement (an
"Alternative Placement"), it will notify the Designated Distribution Agent of
the proposed terms of such Alternative Placement. If the Designated Distribution
Agent, acting as principal or agent, wishes to accept such proposed terms (which
it may decline to do for any reason in its sole discretion) or, following
discussions with the Company wishes to accept amended terms, the Designated
Distribution Agent and the Company will enter into a terms agreement, setting
forth the terms of such Alternative Placement. The terms set forth in such terms
agreement will not be binding on the Company or the Designated Distribution
Agent unless and until the Company and the Designated Distribution Agent have
each executed such terms agreement accepting all of the terms of such terms
agreement. In the event of a conflict between the terms of this Agreement and
the terms of a terms agreement, the terms of such terms agreement will control.
f.            Sales Through the Distribution Agents.  The Company agrees that
any offer to sell, any solicitation of an offer to buy, or any sales of Common
Stock or any other equity security of the Company shall only be effected by or
through one Distribution Agent, on any single given date, and in no event shall
the Company request that more than one Distribution Agent sell Placement Shares
on the same day; provided however, that (i) the foregoing limitation shall not
apply to (A) exercise of any option, warrant, right or any conversion privilege
set forth in the instruction governing such securities, (B) sales solely to
employees, directors or security holders of the Company or its subsidiaries, or
to a trustee or other person acquiring such securities for the accounts of such
person and (ii) such limitation shall not apply (A) on any day during which no
sales are made pursuant to this Agreement or (B) during a period in which the
Company has notified the  that it will not sell Common Stock under this
Agreement and (1) no Placement Notice is pending or (2) after a Placement Notice
has been withdrawn.
g.            Trading by the Distribution Agents. The Company consents to the
Distribution Agents trading Common Stock for such Distribution Agent's own
account and for the accounts of its respective clients at the same time as sale
of the Common Stock occurs pursuant to this Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
6.            Representations and Warranties of the Company. Except as disclosed
in the Registration Statement or Prospectus (including the Incorporated
Documents), the Company represents and warrants to, and agrees with each of the
Distribution Agents that as of the date of this Agreement and as of each
Applicable Time (as defined below), unless such representation, warranty or
agreement specifies a different date or time:
a.            Registration Statement and Prospectus. The transactions
contemplated by this Agreement meet the requirements for and comply with the
conditions for the use of Form S-3 under the Securities Act. The Registration
Statement has been filed with the Commission and has been declared effective
under the Securities Act. The Prospectus Supplement will name each of FBR,   and
Maxim as the agent in the section entitled "Plan of Distribution." The Company
has not received, and has no notice of, any order of the Commission preventing
or suspending the use of the Registration Statement, or threatening or
instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to the Distribution Agents
and their counsel. The Company has not distributed and, prior to completion of
the distribution of the Placement Shares, will not distribute any offering
material in connection with the offering or sale of the Placement Shares other
than the Registration Statement, the Prospectus, and any Issuer Free Writing
Prospectus (as defined below) to which the Distribution Agents have consented.
The Common Stock is currently quoted on the Exchange. The Company has not, in
the 12 months preceding the date hereof, received notice from the Exchange to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Exchange. The Company has no reason to believe that it will
not in the foreseeable future continue to be in compliance with all such listing
and maintenance requirements.
b.            No Misstatement or Omission. The Registration Statement, when it
became effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities Act. At
each Applicable Time, the Registration Statement and the Prospectus, as of such
date, will conform in all material respects with the requirements of the
Securities Act. The preceding three sentences do not apply to the financial
statement information filed by the Company in its amended Current Report on Form
8-K/A filed on August 5, 2016 with respect to the acquisition of substantially
all of the assets and the assumption of certain liabilities of the One Account
Student Checking and Refund Management Disbursement business from Higher One,
Inc. and Higher One Holdings, Inc., which financial statement information was
filed in lieu of the financial statement information otherwise required by Rule
3-05 of Regulation S-X pursuant to a waiver provided by the staff of the
Commission in its letter addressed to the Company dated May 19, 2016. The
Registration Statement, when it became or becomes effective, did not, and will
not, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Prospectus and any amendment and supplement thereto, on the
date thereof and at each Applicable Time (defined below), did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The documents incorporated by reference in
the Prospectus or any Prospectus Supplement did not, and any further documents
filed and incorporated by reference therein will not, when filed with the
Commission, contain an untrue statement of a material fact or omit to state a
material fact required to be stated in such document or necessary to make the
statements in such document, in light of the circumstances under which they were
made, not misleading. The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by the Distribution Agents specifically for
use in the preparation thereof.
 
 
 
6

--------------------------------------------------------------------------------

 
c.            Conformity with Securities Act and Exchange Act. The Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or any amendment
or supplement thereto, and the Incorporated Documents, when such documents were
or are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. The preceding sentence does
not apply to the financial statement information filed by the Company in its
amended Current Report on Form 8-K/A filed on August 5, 2016 with respect to the
acquisition of substantially all of the assets and the assumption of certain
liabilities of the One Account Student Checking and Refund Management
Disbursement business from Higher One, Inc. and Higher One Holdings, Inc., which
financial statement information was filed in lieu of the financial statement
information otherwise required by Rule 3-05 of Regulation S-X pursuant to a
waiver provided by the staff of the Commission in its letter addressed to the
Company dated May 19, 2016.
d.            Financial Information. The consolidated financial statements of
the Company included or incorporated by reference in the Registration Statement
and the Prospectus, together with the related notes and schedules, present
fairly, in all material respects, the consolidated financial position of the
Company and the Subsidiaries (as defined below) as of the dates indicated and
the consolidated results of operations, cash flows and changes in stockholders'
equity of the Company for the periods specified and have been prepared in
compliance with the requirements of the Securities Act and Exchange Act, as
applicable (except with respect to the financial statement information filed by
the Company in its amended Current Report on Form 8-K/A filed on August 5, 2016
with respect to the acquisition of substantially all of the assets and the
assumption of certain liabilities of the One Account Student Checking and Refund
Management Disbursement business from Higher One, Inc. and Higher One Holdings,
Inc., which financial statement information was filed in lieu of the financial
statement information otherwise required by Rule 3-05 of Regulation S-X pursuant
to a waiver provided by the staff of the Commission in its letter addressed to
the Company dated May 19, 2016), and in conformity with generally accepted
accounting principles in the United States ("GAAP") applied on a consistent
basis (except for such adjustments to accounting standards and practices as are
noted therein) during the periods involved; the other financial and statistical
data with respect to the Company and the Subsidiaries contained or incorporated
by reference in the Registration Statement and the Prospectus, are accurately
and fairly presented and prepared on a basis consistent with the financial
statements and books and records of the Company; there are no financial
statements (historical or pro forma) that are required to be included or
incorporated by reference in the Registration Statement, or the Prospectus that
are not included or incorporated by reference as required; the Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off balance sheet obligations), not described in the
Registration Statement, and the Prospectus which are required to be described in
the Registration Statement or Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement and the Prospectus, if
any, regarding "non--GAAP financial measures" (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable;
 
 
 
7

--------------------------------------------------------------------------------

 
e.            Conformity with EDGAR Filing. The Prospectus delivered to the
Distribution Agents for use in connection with the sale of the Placement Shares
pursuant to this Agreement will be identical to the versions of the Prospectus
created to be transmitted to the Commission for filing via EDGAR, except to the
extent permitted by Regulation S-T.
f.            Organization. The Company and any subsidiary that is a significant
subsidiary (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the Commission) (each, a "Subsidiary", collectively, the "Subsidiaries"),
are, and will be, duly organized, validly existing as a corporation or other
entity and in good standing under the laws of their respective jurisdictions of
organization. The Company and the Subsidiaries are, and will be, duly licensed
or qualified as a foreign corporation for transaction of business and in good
standing under the laws of each other jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such license or qualification, and have all corporate power and
authority necessary to own or hold their respective properties and to conduct
their respective businesses as described in the Registration Statement and the
Prospectus, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect or would reasonably be expected to have a material
adverse effect on the assets, business, operations, earnings, properties,
condition (financial or otherwise), prospects, stockholders' equity or results
of operations of the Company and the Subsidiaries taken as a whole, or prevent
the consummation of the transactions contemplated hereby (a "Material Adverse
Effect").
g.            Subsidiaries.  As of the date hereof, the Company's only
Subsidiaries are set forth on Schedule 6(g).  The Company owns directly or
indirectly, all of the equity interests of the Subsidiaries free and clear of
any lien, charge, security interest, encumbrance, right of first refusal or
other restriction, and all the equity interests of the Subsidiaries are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights. As of the date of this Agreement, Customers Bank, a Pennsylvania
state-chartered bank (the "Bank"), is the only "significant subsidiary" of the
Company.
h.            Bank Holding Company; State Bank Status. The Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended (the "BHC Act"), and meets in all material respects the applicable
requirements for qualification as such. The activities of the Company's
Subsidiaries are permitted of subsidiaries of a bank holding company under
applicable law and the rules and regulations of the Federal Reserve Board set
forth in Title 12 of the Code of Federal Regulations. The Bank is a wholly-owned
subsidiary of the Company and holds the requisite authority from the
Pennsylvania Department of Banking and Securities (the "Pennsylvania DBS") to
conduct business as a state-chartered commercial bank under the laws of the
Commonwealth of Pennsylvania. The deposit accounts of the Bank are insured up to
applicable limits by the Federal Deposit Insurance Corporation (the "FDIC") and
all premiums and assessments required to be paid in connection therewith have
been paid when due. The Bank is a member of the Federal Reserve System.
 
 
 
8

--------------------------------------------------------------------------------

 
i.            No Violation or Default. Neither the Company nor any Subsidiary is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any Subsidiary is a party or by which the Company or any Subsidiary is bound or
to which any of the property or assets of the Company or any Subsidiary is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company's
knowledge, no other party under any material contract or other agreement to
which it or any Subsidiary is a party is in default in any respect thereunder
where such default would reasonably be expected to have a Material Adverse
Effect.
j.            No Material Adverse Effect. Since the date of the most recent
financial statements of the Company included or incorporated by reference in the
Registration Statement and Prospectus, there has not been (i) any Material
Adverse Effect, or any development involving a prospective Material Adverse
Effect, in or affecting the business, properties, management, condition
(financial or otherwise), results of operations, or prospects of the Company and
the Subsidiaries taken as a whole, (ii) any transaction which is material to the
Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or the Subsidiaries, which is material to the Company
and the Subsidiaries taken as a whole, (iv) any material change in the capital
stock (other than (A) the grant of additional options under the Company's
existing stock option plans, (B) changes in the number of outstanding Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof, (C) as a result of the issuance of Placement
Shares, (D) any repurchases of capital stock of the Company, (E) as described in
a proxy statement filed on Schedule 14A or a Registration Statement on Form S-4,
or (F) otherwise publicly announced) or outstanding long-term indebtedness of
the Company or the Subsidiaries or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any Subsidiary,
other than in each case above in the ordinary course of business or as otherwise
disclosed in the Registration Statement or Prospectus.
k.            Capitalization. The issued and outstanding shares of capital stock
of the Company have been validly issued, are fully paid and non-assessable and,
other than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than (i) the grant of additional options under the Company's
existing stock option plans, (ii) changes in the number of outstanding Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof, (iii) as a result of the issuance of Placement
Shares, or (iv) any repurchases of capital stock of the Company) and such
authorized capital stock conforms to the description thereof set forth in the
Registration Statement and the Prospectus. The description of the Common Stock
in the Registration Statement and the Prospectus is complete and accurate in all
material respects. As of the date referred to therein, the Company did not have
outstanding any options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.
 
 
 
9

--------------------------------------------------------------------------------

 
l.            S-3 Eligibility.  (i) At the time of filing the Registration
Statement and (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the Securities Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company met
the then applicable requirements for use of Form S-3 under the Securities Act,
including compliance with General Instruction I.B.1 of Form S-3.
m.            Authorization; Enforceability. The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except to
the extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and by general equitable principles and (ii) the indemnification and
contribution provisions of Section 11 hereof may be limited by federal or state
securities laws and public policy considerations in respect thereof.
n.            Authorization of Placement Shares. The Placement Shares, when
issued and delivered pursuant to the terms approved by the board of directors of
the Company or a duly authorized committee thereof, or a duly authorized
executive committee, against payment therefor as provided herein, will be duly
and validly authorized and issued and fully paid and nonassessable, free and
clear of any pledge, lien, encumbrance, security interest or other claim (other
than any pledge, lien, encumbrance, security interest or other claim arising
from an act or omission of a Distribution Agent or a purchaser), including any
statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights, and will be registered pursuant to Section 12
of the Exchange Act. The Placement Shares, when issued, will conform in all
material respects to the description thereof set forth in or incorporated into
the Prospectus.
o.            No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, and the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority ("FINRA") or the Exchange,
including any notices that may be required by Exchange, in connection with the
sale of the Placement Shares by the Distribution Agents.
p.            No Preferential Rights. (i) No person, as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act (each, a
"Person"), has the right, contractual or otherwise, to cause the Company to
issue or sell to such Person any Common Stock or shares of any other capital
stock or other securities of the Company (other than upon the exercise of
options or warrants to purchase Common Stock or upon the exercise of options
that may be granted from time to time under the Company's stock option plans),
(ii) no Person has any preemptive rights, rights of first refusal, or any other
rights (whether pursuant to a "poison pill" provision or otherwise) to purchase
any Common Stock or shares of any other capital stock or other securities of the
Company from the Company which have not been duly waived with respect to the
offering contemplated hereby, (iii) no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Common Stock, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise.
 
 
 
10

--------------------------------------------------------------------------------

 
q.            Independent Public Accountant. BDO USA LLP (the "Accountant"),
whose report on the consolidated financial statements of the Company is filed
with the Commission as part of the Company's most recent Annual Report on Form
10-K filed with the Commission and incorporated into the Registration Statement,
are and, during the periods covered by their report, were independent public
accountants within the meaning of the Securities Act and the Public Company
Accounting Oversight Board (United States). To the Company's knowledge, with due
inquiry, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") with
respect to the Company.
r.            Enforceability of Agreements.  All agreements between the Company
and third parties expressly referenced in the Prospectus, other than such
agreements that have expired by their terms or whose termination is disclosed in
documents filed by the Company on EDGAR, are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, and
except for any unenforceability that, individually or in the aggregate, would
not unreasonably be expected to have a Material Adverse Effect.
s.            No Litigation. There are no legal, governmental or regulatory
actions, suits or proceedings pending, nor, to the Company's knowledge, any
legal, governmental or regulatory investigations, to which the Company or a
Subsidiary is a party or to which any property of the Company or any Subsidiary
is the subject that, individually or in the aggregate, if determined adversely
to the Company or any Subsidiary, would reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the Company's
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any governmental or regulatory authority or threatened by others that,
individually or in the aggregate, if determined adversely to the Company or any
Subsidiary, would reasonably be expected to have a Material Adverse Effect; and
(i) there are no current or pending legal, governmental or regulatory
investigations, actions, suits or proceedings that are required under the
Securities Act to be described in the Prospectus that are not described in the
Prospectus including any Incorporated Document; and (ii) there are no contracts
or other documents that are required under the Securities Act to be filed as
exhibits to the Registration Statement that are not so filed.
t.            Licenses and Permits. The Company and the Subsidiaries possess or
have obtained, all licenses, certificates, consents, orders, approvals, permits
and other authorizations issued by, and have made all declarations and filings
with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the Registration Statement and the Prospectus (the "Permits"), except where
the failure to possess, obtain or make the same would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Neither
the Company nor any Subsidiary have received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 
u.            No Material Defaults. Neither the Company nor any Subsidiary has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
v.            Certain Market Activities. Neither the Company, nor any
Subsidiary, nor any of their respective directors, officers or controlling
persons has taken, directly or indirectly, any action designed, or that has
constituted or would reasonably be expected to cause or result in, under the
Exchange Act or otherwise, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Placement
Shares.
w.            Broker/Dealer Relationships. Neither the Company nor any
Subsidiary or any related entities (i) is required to register as a "broker" or
"dealer" in accordance with the provisions of the Exchange Act or (ii) directly
or indirectly through one or more intermediaries, controls or is a "person
associated with a member" or "associated person of a member" (within the meaning
set forth in the FINRA Manual).
x.            No Reliance. The Company has not relied upon the Distribution
Agents or legal counsel for the Distribution Agents for any legal, tax or
accounting advice in connection with the offering and sale of the Placement
Shares.
y.            Taxes. The Company and the Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, no tax deficiency has been determined adversely to
the Company or any Subsidiary which has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Company
has no knowledge of any federal, state or other governmental tax deficiency,
penalty or assessment which has been or might be asserted or threatened against
it which could have a Material Adverse Effect.
z.            Title to Real and Personal Property. The Company and the
Subsidiaries have good and valid title in fee simple to all items of real
property and good and valid title to all personal property described in the
Registration Statement or Prospectus as being owned by them that are material to
the businesses of the Company or such Subsidiary, in each case free and clear of
all liens, encumbrances and claims, except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Any real
property described in the Registration Statement or Prospectus as being leased
by the Company and the Subsidiaries is held by them under valid, existing and
enforceable leases, except those that (A) do not materially interfere with the
use made or proposed to be made of such property by the Company or the
Subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.
 
 
 
12

--------------------------------------------------------------------------------

 
aa.            Intellectual Property. The Company and the Subsidiaries own or
possess adequate enforceable rights to use all patents, patent applications,
trademarks (both registered and unregistered), service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) (collectively,
the "Intellectual Property"), necessary for the conduct of their respective
businesses as conducted as of the date hereof, except to the extent that the
failure to own or possess adequate rights to use such Intellectual Property
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; the Company and the Subsidiaries have not received any
written notice of any claim of infringement or conflict which asserted
Intellectual Property rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would result in a Material Adverse Effect;
there are no pending, or to the Company's knowledge, threatened judicial
proceedings or interference proceedings against the Company or its Subsidiaries
challenging the Company's or any of its Subsidiary's rights in or to or the
validity of the scope of any of the Company's or any Subsidiary's patents,
patent applications or proprietary information; no other entity or individual
has any right or claim in any of the Company's or any of its Subsidiary's
patents, patent applications or any patent to be issued therefrom by virtue of
any contract, license or other agreement entered into between such entity or
individual and the Company or any Subsidiary or by any non-contractual
obligation, other than by written licenses granted by the Company or any
Subsidiary; the Company and the Subsidiaries have not received any written
notice of any claim challenging the rights of the Company or its Subsidiaries in
or to any Intellectual Property owned, licensed or optioned by the Company or
any Subsidiary which claim, if the subject of an unfavorable decision would
result in a Material Adverse Effect.
bb.            Environmental Laws. The Company and the Subsidiaries (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, "Environmental Laws"); (ii) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as described in the Registration Statement and the Prospectus; and
(iii) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
cc.            Disclosure Controls. The Company maintains systems of internal
accounting controls designed to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management's general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company is not aware of any material weaknesses in its internal control over
financial reporting (other than as set forth in the Registration Statement or
the Prospectus). Since the date of the latest audited financial statements of
the Company included in the Prospectus, there has been no change in the
Company's internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company's internal
control over financial reporting (other than as set forth in the Registration
Statement or the Prospectus). The Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company and the Subsidiaries is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company's Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as the case may be, is being prepared. The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of a date within 90 days prior to the filing date of the Form 10-K
for the fiscal year most recently ended (such date, the "Evaluation Date"). The
Company presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the most recent
Evaluation Date. Since the most recent Evaluation Date, there have been no
significant changes in the Company's internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Securities Act) or, to the Company's
knowledge, in other factors that could significantly affect the Company's
internal controls. To the knowledge of the Company, the Company's "internal
controls over financial reporting" and "disclosure controls and procedures" are
effective.
 
 
 
13

--------------------------------------------------------------------------------

 
dd.            Sarbanes-Oxley Act. There is and has been no failure on the part
of the Company or, to the knowledge of the Company, any of the Company's
directors or officers, in their capacities as such, to comply with any
applicable provisions of the Sarbanes-Oxley Act and the rules and regulations
promulgated thereunder. Each of the principal executive officer and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company as applicable) has made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission during the past 12 months. For purposes of the preceding
sentence, "principal executive officer" and "principal financial officer" shall
have the meanings given to such terms in the Exchange Act Rules 13a-15 and
15d-15.
ee.            Finder's Fees. Neither the Company nor any Subsidiary has
incurred any liability for any finder's fees, brokerage commissions or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to the Distribution Agents pursuant to this
Agreement.
ff.              Labor Disputes. No labor disturbance by or dispute with
employees of the Company or any Subsidiary exists or, to the knowledge of the
Company, is threatened which would reasonably be expected to result in a
Material Adverse Effect.
gg.            Investment Company Act. Neither the Company nor any Subsidiary is
or, after giving effect to the offering and sale of the Placement Shares, will
be an "investment company" or an entity "controlled" by an "investment company,"
as such terms are defined in the Investment Company Act of 1940, as amended (the
"Investment Company Act").
hh.            Operations. The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or the Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the "Money Laundering Laws"), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.
 
 
 
14

--------------------------------------------------------------------------------

 
ii.              Off-Balance Sheet Arrangements.There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity (each, an "Off Balance Sheet Transaction") that could
reasonably be expected to affect materially the Company's liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission's Statement about
Management's Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Registration Statement or the Prospectus which have not been described as
required.
jj.               Compliance with Certain Banking Regulations. The Company has
no knowledge of any facts and circumstances, and has no reason to believe that
any facts or circumstances exist, that would cause the Bank: (i) to be deemed
not to be in satisfactory compliance with the Community Reinvestment Act ("CRA")
and the regulations promulgated thereunder or to be assigned a CRA rating by
federal or state banking regulators of lower than "satisfactory"; (ii) to be
deemed to be operating in violation, in any material respect, of the Bank
Secrecy Act of 1970 (or otherwise known as the "Currency and Foreign
Transactions Reporting Act"), the USA Patriot Act (or otherwise known as
"Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001"); or (iii) to be deemed not to be
in satisfactory compliance, in any material respect, with all applicable privacy
of customer information requirements contained in any federal and state privacy
laws and regulations as well as the provisions of all information security
programs adopted by the Bank.  The most recent regulatory rating given to the
Bank as to compliance with the CRA is "satisfactory."
kk.            Reports, Registrations and Statements. Since December 31, 2014,
the Company and each Subsidiary have filed all material reports, registrations
and statements, together with any required amendments thereto, that it was
required to file with the Board of Governors of the Federal Reserve System (the
"Federal Reserve"), the FDIC, the Pennsylvania DBS, and any other applicable
federal or state securities or banking authorities, except where the failure to
file any such report, registration or statement would not reasonably be expected
to result in a Material Adverse Effect. All such reports and statements filed
with any such regulatory body or authority are collectively referred to herein
as the "Company Reports." As of their respective dates, the Company Reports
complied as to form in all material respects with all the rules and regulations
promulgated by the Federal Reserve, the FDIC, the Pennsylvania DBS and any other
applicable federal or state securities or banking authorities, as the case may
be.
ll.              Adequate Capitalization. As of September 30, 2015, the Bank met
or exceeded the standards necessary to be considered "well capitalized" under
the FDIC's regulatory framework for prompt corrective action.
 
 
 
15

--------------------------------------------------------------------------------

 
mm.         Agreements with Regulatory Agencies.  Each of the Company and the
Subsidiaries are in compliance in all material respects with all applicable laws
administered by and regulations of the U.S. Department of the Treasury, the
Federal Reserve, the FDIC, the Pennsylvania Department of Banking and Securities
and any other applicable federal or state bank regulatory authority
(collectively, the "Bank Regulatory Authorities") with jurisdiction over the
Company or a Subsidiary.  Except (i) as otherwise disclosed in the Registration
Statement and the Prospectus or (ii) as would not reasonably be expected to be
material to, the Company or any Subsidiary, neither the Company nor any
Subsidiary  is a party to any written agreement, cease and desist or consent
order, or memorandum of understanding with, or a party to, any commitment letter
or similar undertaking to, or is subject to any order or directive by, or is a
recipient of an extraordinary supervisory letter, formal or informal action,
sanction, limitation or restriction nor has the Company or any Subsidiary
adopted any board resolutions at the request of, any Bank Regulatory Authority
(collectively, "Banking Enforcement Action") that restricts materially the
conduct of its business, or in any manner relates to its capital adequacy, its
credit policies or its management, nor have any of them been advised by any Bank
Regulatory Authority that it is contemplating issuing or requesting (or is
considering the appropriateness of issuing or requesting) any such Banking
Enforcement Action and there is no unresolved violation, criticism or exception
by any Bank Regulatory Authority with respect to any report or statement
relating to any examinations of the Company of any of its Subsidiaries, which in
any case specified in the foregoing clauses, to the Company's or the
Subsidiaries knowledge, is threatened.
nn.           Fiduciary Accounts. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, each of the
Company and each Subsidiary has properly administered all accounts for which it
acts as a fiduciary, including accounts for which it serves as a trustee, agent,
custodian, personal representative, guardian, conservator or investment advisor,
in accordance with the terms of the governing documents, applicable federal and
state law and regulation and common law. None of the Company, any Subsidiary or,
to the Company's knowledge, any director, officer or employee of the Company or
any Subsidiary has committed any breach of trust or fiduciary duty with respect
to any such fiduciary account that would reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect and, except as would
not reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect, the accountings for each such fiduciary account are
true and correct and accurately reflect the assets of such fiduciary account.
oo.           Mortgage Banking Business. Except as has not had and would not
reasonably be expected to result in a Material Adverse Effect:

a. The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer
(each as defined below), (C) the applicable rules, regulations, guidelines,
handbooks and other requirements of any Agency, Loan Investor or Insurer and (D)
the terms and provisions of any mortgage or other collateral documents and other
loan documents with respect to each mortgage loan; and

b. No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries or (C) indicated in writing to the Company or
any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan quality or concern with respect to the Company's or any of its
Subsidiaries' compliance with laws,

 
 
 
16

--------------------------------------------------------------------------------

 
For purposes of this Section oo: (A) "Agency" means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans' Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) "Loan Investor" means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) "Insurer" means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans'
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.
pp.           Risk Management Instruments. Except as has not had or would not
reasonably be expected to result in a Material Adverse Effect, since December
31, 2013, all material derivative instruments, including, swaps, caps, floors
and option agreements, whether entered into for the Company's own account, or
for the account of one or more of the Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company nor the Subsidiaries, nor, to the
knowledge of the Company, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement
qq.           Underwriter Agreements. Other than with respect to this Agreement,
the Company is not a party to any agreement with an agent or underwriter for any
other "at-the-market" or continuous equity transaction.
rr.              ERISA. To the knowledge of the Company, each material employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and the Subsidiaries has been
maintained in material compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Internal Revenue Code of 1986, as amended (the "Code"); no
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred which would result in a material liability to the
Company with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no "accumulated funding deficiency" as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.
 
 
17

--------------------------------------------------------------------------------

 
ss.            Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a "Forward-Looking Statement") contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward-Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company's Annual Report on Form 10-K for the fiscal year most recently ended
(i) except for any Forward-Looking Statement included in any financial
statements and notes thereto, are within the coverage of the safe harbor for
forward looking statements set forth in Section 27A of the Securities Act, Rule
175(b) under the Securities Act or Rule 3b-6 under the Exchange Act, as
applicable, (ii) were made by the Company with a reasonable basis and in good
faith and reflect the Company's good faith commercially reasonable best estimate
of the matters described therein as of the respective dates on which such
statements were made, and (iii) to the extent applicable, have been prepared in
accordance with Item 10 of Regulation S-K under the Securities Act.
tt.              Margin Rules. Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System.
uu.           Insurance. The Company and the Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Company and the
Subsidiaries reasonably believe are adequate for the conduct of their business
and as is customary for companies of similar size engaged in similar businesses
in similar industries.
vv.           No Improper Practices. (i) Neither the Company nor, the
Subsidiaries, nor to the Company's knowledge, any of their respective executive
officers has, in the past five years, made any unlawful contributions to any
candidate for any political office (or failed fully to disclose any contribution
in violation of law) or made any contribution or other payment to any official
of, or candidate for, any federal, state, municipal, or foreign office or other
person charged with similar public or quasi-public duty in violation of any law
or of the character required to be disclosed in the Prospectus; (ii) no
relationship, direct or indirect, exists between or among the Company or, to the
Company's knowledge, the Subsidiaries or any affiliate of any of them, on the
one hand, and the directors, officers and stockholders of the Company or the
Subsidiaries, on the other hand, that is required by the Securities Act to be
described in the Registration Statement and the Prospectus that is not so
described; (iii) no relationship, direct or indirect, exists between or among
the Company or, to the Company's knowledge, the Subsidiaries or any affiliate of
them, on the one hand, and the directors, officers, stockholders or directors of
the Company or the Subsidiaries, on the other hand, that is required by the
rules of FINRA to be described in the Registration Statement and the Prospectus
that is not so described; (iv) there are no material outstanding loans or
advances or material guarantees of indebtedness by the Company or the
Subsidiaries to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them; and (v) the
Company has not offered, or caused any placement agent to offer, Common Stock to
any person with the intent to influence unlawfully (A) a customer or supplier of
the Company or the Subsidiaries to alter the customer's or supplier's level or
type of business with the Company or the Subsidiaries or (B) a trade journalist
or publication to write or publish favorable information about the Company or
the Subsidiaries or any of their respective products or services, and, (vi)
neither the Company nor the Subsidiaries nor any employee or agent of the
Company or the Subsidiaries has made any payment of funds of the Company or the
Subsidiaries or received or retained any funds in violation of any law, rule or
regulation (including, without limitation, the Foreign Corrupt Practices Act of
1977), which payment, receipt or retention of funds is of a character required
to be disclosed in the Registration Statement or the Prospectus.
 
 
 
18

--------------------------------------------------------------------------------

 
ww.            Status Under the Securities Act. The Company was not and is not
an ineligible issuer as defined in Rule 405 at the times specified in Rules 164
and 433 under the Securities Act in connection with the offering of the
Placement Shares.
xx.            No Misstatement or Omission in an Issuer Free Writing Prospectus.
Each Issuer Free Writing Prospectus, as of its issue date and as of each
Applicable Time (as defined in Section 25 below), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any incorporated document deemed to be a part thereof that has not been
superseded or modified. The foregoing sentence does not apply to statements in
or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by the Distribution
Agents specifically for use therein.
yy.            No Conflicts. Neither the execution of this Agreement, nor the
issuance, offering or sale of the Placement Shares, nor the consummation of any
of the transactions contemplated herein and therein, nor the compliance by the
Company with the terms and provisions hereof and thereof will conflict with, or
will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any contract or other
agreement to which the Company may be bound or to which any of the property or
assets of the Company is subject, except (i) such conflicts, breaches or
defaults as may have been waived and (ii) such conflicts, breaches and defaults
that would not reasonably be expected to have a Material Adverse Effect; nor
will such action result (x) in any violation of the provisions of the
organizational or governing documents of the Company, or (y) in any material
violation of the provisions of any statute or any order, rule or regulation
applicable to the Company or of any court or of any federal, state or other
regulatory authority or other government body having jurisdiction over the
Company, except where such violation would not reasonably be expected to have a
Material Adverse Effect.
 
 
19

--------------------------------------------------------------------------------

 
zz.            OFAC.
a.    The Company represents that, neither the Company nor any Subsidiary
(collectively, the "Entity") or any director, officer, employee, agent,
affiliate or representative of the Entity, is a government, individual, or
entity (in this paragraph (zz), "Person") that is, or is owned or controlled by
a Person that is:
(a)          the subject of any sanctions administered or enforced by the U.S.
Department of Treasury's Office of Foreign Assets Control ("OFAC"), the United
Nations Security Council ("UNSC"), the European Union ("EU"), Her Majesty's
Treasury ("HMT"), or other relevant sanctions authority (collectively,
"Sanctions"), nor
(b)      located, organized or resident in a country or territory that is the
subject of Sanctions.
(ii) The Entity represents and covenants that it will not, directly or
indirectly, knowingly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:
(a)          to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or
(b)      in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
(iii) The Entity represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.
aaa.            Reportable Transactions. Neither the Company nor any of its
Subsidiaries has participated in any reportable transaction, as defined in
Treasury Regulation Section 1.6011-4(b)(1).
bbb.            Investment Securities. Each of the Company and its Subsidiaries
has good and marketable title to all securities held by it (except securities
sold under repurchase agreements or held in any fiduciary or agency capacity)
free and clear of any lien, claim, charge, option, encumbrance, mortgage, pledge
or security interest or other restriction of any kind, except to the extent such
securities are pledged in the ordinary course of business consistent with
prudent business practices to secure obligations of the Company or any of its
Subsidiaries and except for such defects in title or liens, claims, charges,
options, encumbrances, mortgages, pledges or security interests or other
restrictions of any kind that would not result in a Material Adverse Effect.
Such securities are valued on the books of the Company and its subsidiaries in
accordance with GAAP.
 
 
20

--------------------------------------------------------------------------------

 
ccc.            Proprietary Trading by the Distribution Agents. The Company
acknowledges and agrees that the Distribution Agents have informed the Company
that the Distribution Agents may, to the extent permitted under the Securities
Act and the Exchange Act, purchase and sell Common Stock for its own account
while this Agreement is in effect, and shall be under no obligation to purchase
securities on a principal basis pursuant to this Agreement, except as otherwise
agreed by a Distribution Agent in the Placement Notice; provided, that no such
purchase or sales shall take place while a Placement Notice is in effect (except
(i) as agreed by the Designated the Distribution Agent in the Placement Notice
or (ii) to the extent a Distribution Agent may engage in sales of Placement
Securities purchased or deemed purchased from the Company as a "riskless
principal" or in a similar capacity).
ddd.            Stock Transfer Taxes. On each Settlement Date, all stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with
by the Company.
Any certificate signed by an officer of the Company and delivered to the
Distribution Agents or to counsel for the Distribution Agents pursuant to or in
connection with this Agreement shall be deemed to be a representation and
warranty by the Company, as applicable, to the Distribution Agents as to the
matters set forth therein.
7.            Covenants of the Company.  The Company covenants and agrees with
each of the Distribution Agents that:
a.            Registration Statement Amendments. After the date of this
Agreement and during any period in which a prospectus relating to any Placement
Shares is required to be delivered by the Distribution Agents under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act) (the "Prospectus
Delivery Period") (i) the Company will notify the Distribution Agents promptly
of the time when any subsequent amendment to the Registration Statement, other
than documents incorporated by reference or amendments not related to any
Placement, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus related to the Placement or for additional information related to the
Placement, (ii) the Company will prepare and file with the Commission, promptly
upon the Distribution Agents' request, any amendments or supplements to the
Registration Statement or Prospectus that, in the Distribution Agents'
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by the Distribution Agents (provided,
however, that the failure of the Distribution Agents to make such request shall
not relieve the Company of any obligation or liability hereunder, or affect the
Distribution Agents right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Distribution Agents shall have with respect to the failure to make such filing
shall be to cease making sales under this Agreement until such amendment or
supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus relating to the Placement
Shares or a security convertible into the Placement Shares unless a copy thereof
has been submitted to the Distribution Agents within a reasonable period of time
before the filing and the Distribution Agents have not reasonably objected
thereto (provided, however, that (A) the failure of the Distribution Agents to
make such objection shall not relieve the Company of any obligation or liability
hereunder, or affect the Distribution Agents right to rely on the
representations and warranties made by the Company in this Agreement and (B) the
Company has no obligation to provide the Distribution Agents any advance copy of
such filing or to provide the Distribution Agents an opportunity to object to
such filing if the filing does not name the Distribution Agents or is not
related to the transaction herein provided; and provided, further, that the only
remedy the Distribution Agents shall have with respect to the failure by the
Company to obtain such consent shall be to cease making sales under this
Agreement) and the Company will furnish to the Distribution Agents at the time
of filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act or, in the case of any document to be incorporated therein by reference, to
be filed with the Commission as required pursuant to the Exchange Act, within
the time period prescribed (the determination to file or not file any amendment
or supplement with the Commission under this Section 7(a), based on the
Company's reasonable opinion or reasonable objections, shall be made exclusively
by the Company).
 
 
21

--------------------------------------------------------------------------------

 
b.              Notice of Commission Stop Orders. The Company will advise the
Distribution Agents, promptly after it receives notice or obtains knowledge
thereof, of the issuance or threatened issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement, of the
suspension of the qualification of the Placement Shares for offering or sale in
any jurisdiction, or of the initiation or threatening of any proceeding for any
such purpose; and it will promptly use its commercially reasonable efforts to
prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued. The Company will advise the Distribution Agents
promptly after it receives any request by the Commission for any amendments to
the Registration Statement or any amendment or supplements to the Prospectus or
any Issuer Free Writing Prospectus or for additional information related to the
offering of the Placement Shares or for additional information related to the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus.
c.              Delivery of Prospectus; Subsequent Changes. During the
Prospectus Delivery Period, the Company will comply with all requirements
imposed upon it by the Securities Act, as from time to time in force, and to
file on or before their respective due dates all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision
of or under the Exchange Act. If the Company has omitted any information from
the Registration Statement pursuant to Rule 430A under the Securities Act, it
will use its commercially reasonable efforts to comply with the provisions of
and make all requisite filings with the Commission pursuant to said Rule 430A
and to notify the Distribution Agents promptly of all such filings. If during
the Prospectus Delivery Period any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such Prospectus Delivery Period it is necessary to
amend or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Distribution Agents to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.
d.              Listing of Placement Shares. During the Prospectus Delivery
Period, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions in the United
States as the Distribution Agents reasonably designate and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in securities
or file a general consent to service of process in any jurisdiction.
 
 
22

--------------------------------------------------------------------------------

 
e.               Delivery of Registration Statement and Prospectus.  The Company
will furnish to the Distribution Agents and their counsel (at the reasonable
expense of the Company) copies of the Registration Statement, the Prospectus
(including all documents incorporated by reference therein) and all amendments
and supplements to the Registration Statement or Prospectus that are filed with
the Commission during the Prospectus Delivery Period (including all documents
filed with the Commission during such period that are deemed to be incorporated
by reference therein), in each case as soon as reasonably practicable and in
such quantities as the Distribution Agents may from time to time reasonably
request and, at the Distribution Agents request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to the Distribution Agents to the
extent such document is available on EDGAR.
f.                Earnings Statement.  The Company will make generally available
to its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company's current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.
g.               Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled "Use of Proceeds."
h.              Notice of Other Sales. Without the prior written consent of the
Distribution Agents, the Company will not, directly or indirectly, offer to
sell, sell, contract to sell, grant any option to sell or otherwise dispose of
any Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the date on which any Placement Notice is delivered to the
Distribution Agents hereunder and ending on the third (3rd) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other "at-the-market" or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock prior
to the termination of this Agreement; provided, however, that such restrictions
will not be required in connection with the Company's issuance or sale of (i)
Common Stock, options to purchase Common Stock or Common Stock issuable upon the
exercise of options, pursuant to any employee or director stock option or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented; (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to the Distribution Agents, and (iii) Common Stock, or securities convertible
into or exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, strategic partners or potential strategic
partners or other investors conducted in a manner so as not to be integrated
with the offering of Common Stock hereby.
 
 
23

--------------------------------------------------------------------------------

 
i.                 Change of Circumstances. The Company will, at any time during
the pendency of a Placement Notice advise the Distribution Agents promptly after
it shall have received notice or obtained knowledge thereof, of any information
or fact that would alter or affect in any material respect any opinion,
certificate, letter or other document required to be provided to the
Distribution Agents pursuant to this Agreement.
j.               Due Diligence Cooperation. During the term of this Agreement,
the Company will cooperate with any reasonable due diligence review conducted by
the Distribution Agents or its representatives in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company's principal offices, as the
Distribution Agents may reasonably request.
k.              Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a "Filing Date"), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
the Distribution Agents, the Net Proceeds to the Company and the compensation
payable by the Company to the Distribution Agents with respect to such Placement
Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.
l.                Representation Dates; Certificate. Each time during the term
of this Agreement that the Company:
a.    amends or supplements (other than a prospectus supplement relating solely
to an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;
b.    files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);
c.    files its quarterly reports on Form 10-Q under the Exchange Act; or
d.    files a current report on Form 8-K containing amended financial
information (other than information "furnished" pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act;
 
 
24

--------------------------------------------------------------------------------

 
(Each date of filing of one or more of the documents referred to in clauses a.
through d. shall be a "Representation Date.")
the Company shall furnish the Distribution Agents (but in the case of clause d.
above only if the Distribution Agents determines that the information contained
in such Form 8-K is material) with a certificate, in the form attached hereto as
Exhibit 7(1). The requirement to provide a certificate under this Section 7(1)
shall be waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Placement Notice hereunder (which for
such calendar quarter shall be considered a Representation Date) and the next
occurring Representation Date on which the Company files its annual report on
Form 10-K. Notwithstanding the foregoing, (i) upon the delivery of the first
Placement Notice hereunder and (ii) if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide the Distribution Agents with a certificate under this
Section 7(1), then before the Distribution Agents sells any Placement Shares,
the Company shall provide the Distribution Agents with a certificate, in the
form attached hereto as Exhibit 7(1), dated the date of the Placement Notice.
m.             Legal Opinion. On or prior to the date of the first Placement
Notice given hereunder the Company shall cause to be furnished to the
Distribution Agents written opinions and a negative assurance letter of Stradley
Ronon Stevens & Young, LLP ("Company Counsel"), or other counsel reasonably
satisfactory to the Distribution Agents, each in form and substance reasonably
satisfactory to the Distribution Agents. Thereafter, within five (5) Trading
Days of each Representation Date with respect to which the Company is obligated
to deliver a certificate in the form attached hereto as Exhibit 7(l) for which
no waiver is applicable, and not more than once per calendar quarter, the
Company shall cause to be furnished to the Distribution Agents a written letter
of Company Counsel in form and substance reasonably satisfactory to the
Distribution Agents, to relate to the Registration Statement and the Prospectus
as then amended or supplemented; provided that, in lieu of such negative
assurance for subsequent periodic filings under the Exchange Act, counsel may
furnish the Distribution Agents with a letter (a "Reliance Letter") to the
effect that the Distribution Agents may rely on the negative assurance letter
previously delivered under this Section 7(m) to the same extent as if it were
dated the date of such letter (except that statements in such prior letter shall
be deemed to relate to the Registration Statement and the Prospectus as amended
or supplemented as of the date of the Reliance Letter)
n.              Comfort Letter. On or prior to the date of the first Placement
Notice given hereunder and within five (5) Trading Days after each subsequent
Representation Date, other than pursuant to Section 7(l)(iii), the Company shall
cause its independent accountants to furnish the Distribution Agents letters
(the "Comfort Letters"), dated the date the Comfort Letter is delivered, which
shall meet the requirements set forth in this Section 7(n); provided, that if
requested by the Distribution Agents, the Company shall cause a Comfort Letter
to be furnished to the Distribution Agents within ten (10) Trading Days of such
request following the date of occurrence of any restatement of the Company's
financial statements. The Comfort Letter from the Company's independent
accountants shall be in a form and substance reasonably satisfactory to the
Distribution Agents, (i) confirming that they are an independent public
accounting firm within the meaning of the Securities Act and the PCAOB, (ii)
stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants' "comfort letters" to underwriters in connection with registered
public offerings (the first such letter, the "Initial Comfort Letter") and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.
 
 
25

--------------------------------------------------------------------------------

 
o.              Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than the Distribution Agents.
p.            Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor the Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
"investment company," as such term is defined in the Investment Company Act.
q.              No Offer to Sell. Other than an Issuer Free Writing Prospectus
approved in advance by the Company and the Distribution Agents in their capacity
as agent hereunder pursuant to Section 23, neither the Distribution Agents nor
the Company (including its agents and representatives, other than the
Distribution Agents in their capacity as such) will make, use, prepare,
authorize, approve or refer to any written communication (as defined in Rule
405), required to be filed with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Placement Shares hereunder.
r.               Sarbanes-Oxley Act. The Company will maintain and keep accurate
books and records reflecting its assets and maintain internal accounting
controls in a manner designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and including those policies and
procedures that (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of the Company, (ii) provide reasonable assurance that transactions are
recorded as necessary to permit the preparation of the Company's consolidated
financial statements in accordance with GAAP, (iii) that receipts and
expenditures of the Company are being made only in accordance with management's
and the Company's directors' authorization, and (iv) provide reasonable
assurance regarding prevention or timely detection of unauthorized acquisition,
use or disposition of the Company's assets that could have a material effect on
its financial statements. The Company will maintain such controls and other
procedures, including, without limitation, those required by Sections 302 and
906 of the Sarbanes-Oxley Act, and the applicable regulations thereunder that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission's rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company's management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Company or the Subsidiaries is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.
 
 
26

--------------------------------------------------------------------------------

 
8.            Representations and Covenants of the Distribution Agents. Each of
the Distribution Agents represents and warrants that it is duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which such Distribution Agent is exempt from
registration or such registration is not otherwise required. Each Distribution
Agent shall continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which it is exempt from registration or such
registration is not otherwise required, during the term of this Agreement.  The
Distribution Agents shall comply with all applicable law and regulations,
including but not limited to Regulation M, in connection with the transactions
contemplated by this Agreement, including the issuance and sale through the
Distribution Agents of the Placement Shares.
9.            Payment of Expenses. The Company will pay all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Free
Writing Prospectus, in such number as the Distribution Agents shall deem
reasonably necessary, (ii) the printing and delivery to the Distribution Agents
of this Agreement and such other documents as may be required in connection with
the offering, purchase, sale, issuance or delivery of the Placement Shares,
(iii) the preparation, issuance and delivery of the certificates, if any, for
the Placement Shares to the Distribution Agents, including any stock or other
transfer taxes and any capital duties, stamp duties or other duties or taxes
payable upon the sale, issuance or delivery of the Placement Shares to the
Distribution Agents, (iv) the fees and disbursements of the counsel, accountants
and other advisors to the Company, (v) the reasonable fees and disbursements of
counsel to the Distribution Agents up to $20,000; (vi) the fees and expenses of
the transfer agent and registrar for the Common Stock, (vii) the filing fees
incident to any review by FINRA of the terms of the sale of the Placement
Shares, and (viii) the fees and expenses incurred in connection with the listing
of the Placement Shares on the Exchange.
10.            Conditions to the Distribution Agents' Obligations. The
obligations of the Distribution Agents hereunder with respect to a Placement
will be subject to the continuing accuracy and completeness of the
representations and warranties made by the Company herein, to the due
performance by the Company of its obligations hereunder, in each case, based on
the standards set forth in the Form of Representation Date Certificate, to the
completion by the Distribution Agents of a due diligence review satisfactory to
it in its reasonable judgment, and to the continuing satisfaction (or waiver by
the Distribution Agents in its sole discretion) of the following additional
conditions:
a.            Registration Statement Effective. The Registration Statement shall
have become effective and shall be available for the sale of all Placement
Shares contemplated to be issued by any Placement Notice.
b.            No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or receipt by the Company of any notification
threatening any proceeding for such purpose; or (iv) the occurrence of any event
that makes any material statement made in the Registration Statement or the
Prospectus or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, the Prospectus or documents so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
 
27

--------------------------------------------------------------------------------

 
c.            No Misstatement or Material Omission. The Distribution Agents
shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in the Distribution Agents reasonable opinion is material, or omits
to state a fact that in the Distribution Agents reasonable opinion is material
and is required to be stated therein or is necessary to make the statements
therein not misleading.
d.            Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company's reports filed with the Commission, there shall not
have been any Material Adverse Effect, or any development that could reasonably
be expected to cause a Material Adverse Effect, or a downgrading in or
withdrawal of the rating assigned to any of the Company's securities (other than
asset backed securities) by any "nationally recognized statistical rating
organization," as such term is defined for purposes of Rule 436(g)(2 ) under the
Securities Act, or a public announcement by any such organization that it has
under surveillance or review its rating of any of the Company's securities
(other than asset backed securities), the effect of which, in the case of any
such action by such rating organization described above, in the reasonable
judgment of the Distribution Agents (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.
e.            Legal Opinion. The Distribution Agents shall have received the
opinions and negative assurances of Company Counsel required to be delivered
pursuant Section 7(m) on or before the date on which such delivery of such
opinions are required pursuant to Section 7(m).
f.            Comfort Letter. The Distribution Agents shall have received the
Comfort Letter required to be delivered pursuant Section 7(n) on or before the
date on which such delivery of such letter is required pursuant to Section 7(n).
g.            Representation Certificate. The Distribution Agents shall have
received the certificate required to be delivered pursuant to Section 7(1) on or
before the date on which delivery of such certificate is required pursuant to
Section 7(1).
h.            Secretary's Certificate.  On or prior to the first Representation
Date, the Distribution Agents shall have received a certificate, signed on
behalf of the Company by its corporate Secretary, in form and substance
reasonably satisfactory to the Distribution Agents and their counsel.
i.            No Suspension. Trading in the Common Stock shall not have been
suspended on the Exchange and the Common Stock shall not have been delisted from
the Exchange.
j.            Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(1), the Company shall have furnished
to the Distribution Agents such appropriate further information, certificates
and documents as the Distribution Agents may reasonably request. All such
opinions, certificates, letters and other documents will be in compliance with
the provisions hereof. The Company will furnish the Distribution Agents with
such conformed copies of such opinions, certificates, letters and other
documents as the Distribution Agents shall reasonably request.
 
 
28

--------------------------------------------------------------------------------

 
k.            Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
l.            Approval for Listing. The Placement Shares shall either have been
approved for listing on the Exchange, subject only to notice of issuance, or the
Company shall have filed an application for listing of the Placement Shares on
the Exchange at, or prior to, the issuance of any Placement Notice.
m.          No Termination Event. There shall not have occurred any event that
would permit the Distribution Agents to terminate this Agreement pursuant to
Section 13(a).
11.            Indemnification and Contribution.
(a)        Company Indemnification. The Company agrees to indemnify and hold
harmless the Distribution Agents, their partners, members, directors, officers,
employees and agents and each person, if any, who controls the Distribution
Agents within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act as follows:
(i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
(ii)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and
(iii)            against any and all expense whatsoever, as incurred (including
the reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,
 
 
29

--------------------------------------------------------------------------------

 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Distribution Agents expressly for use in the Registration
Statement (or any amendment thereto), or in any related Issuer Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto).
(b)            Indemnification by the Distribution Agents.  The Distribution
Agents agree to indemnify and hold harmless the Company and its directors and
each officer of the Company who signed the Registration Statement, and each
person, if any, who (i) controls the Company within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or
is under common control with the Company against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 11(a),
as incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with information relating to the Distribution Agents and furnished to
the Company in writing by the Distribution Agents expressly for use therein.
(c)            Procedure. Any party that proposes to assert the right to be
indemnified under this Section 11 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 11, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 11 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 11 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such reasonable fees, disbursements and other charges will be
reimbursed by the indemnifying party promptly after the indemnifying party
receives a written invoice relating to such fees, disbursements and other
charges in reasonable detail. An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent. No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 11 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.
 
 
30

--------------------------------------------------------------------------------

 
(d)            Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 11 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or the
Distribution Agents, the Company and the Distribution Agents will contribute to
the total losses, claims, liabilities, expenses and damages (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted, but after deducting any contribution received by the Company
from persons other than the Distribution Agents, such as persons who control the
Company within the meaning of the Securities Act or the Exchange Act, officers
of the Company who signed the Registration Statement and directors of the
Company, who also may be liable for contribution) to which the Company and the
Distribution Agents may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Distribution Agents on the other hand. The relative benefits received by the
Company on the one hand and the Distribution Agents on the other hand shall be
deemed to be in the same proportion as the total Net Proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by the Distribution Agents (before deducting
expenses) from the sale of Placement Shares on behalf of the Company. If, but
only if, the allocation provided by the foregoing sentence is not permitted by
applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and the Distribution Agents, on the other hand, with respect to the statements
or omission that resulted in such loss, claim, liability, expense or damage, or
action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering.  Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Distribution
Agents, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Distribution Agents agree that it would not be just and
equitable if contributions pursuant to this Section 11(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 11(d) shall be deemed to include, for the purpose of this Section 11(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof. Notwithstanding the foregoing
provisions of this Section 11(d), the Distribution Agents shall not be required
to contribute any amount in excess of the commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 11(d), any person who controls a party to this
Agreement within the meaning of the Securities Act or the Exchange Act, and any
officers, directors, partners, employees or agents of each of the Distribution
Agents, will have the same rights to contribution as that party, and each
officer and director of the Company who signed the Registration Statement will
have the same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 11(d), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 11(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 11(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 11(c) hereof.
12.            Representations and Agreements to Survive Delivery.  The
indemnity and contribution agreements contained in Section 11 of this Agreement
and all representations and warranties of the Company herein or in certificates
delivered by the Company pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of the
Distribution Agents, any controlling persons, or the Company (or any of their
respective officers, directors or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
13.            Termination.
a.            A Distribution Agent may terminate this Agreement, by notice to
the Company, as hereinafter specified at any time (1) if there has been, since
the time of execution of this Agreement or since the date as of which
information is given in the Prospectus, any Material Adverse Effect, or any
development that is reasonably likely to have a Material Adverse Effect or, in
the sole judgment of such Distribution Agent, is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of such Distribution Agent, impracticable or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(3) if trading in the Common Stock has been suspended or limited by the
Commission or the Exchange, or if trading generally on the Exchange has been
suspended or limited, or minimum prices for trading have been fixed on the
Exchange, (4) if any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market shall have occurred and be
continuing, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing, or (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 9 (Payment of Expenses),
Section 11 (Indemnification and Contribution), Section 12 (Representations and
Agreements to Survive Delivery), Section 18 (Governing Law and Time; Waiver of
Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall remain in full
force and effect notwithstanding such termination. If a Distribution Agent
elects to terminate this Agreement as provided in this Section 13(a), such
Distribution Agent shall provide the required notice as specified in Section 14
(Notices).
b.            The Company shall have the right, by giving ten (10) days notice
as specified in Section 14 (Notices) to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination.
c.            A Distribution Agent shall have the right, by giving ten (10) days
notice as specified in Section 14 (Notices) to terminate this Agreement in its
sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.
d.            Unless earlier terminated pursuant to this Section 13, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through the Distribution Agents on the terms and subject to the
conditions set forth herein except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination.
 
 
32

--------------------------------------------------------------------------------

 
e.            This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 9 (Payment
of Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) shall
remain in full force and effect. Upon termination of this Agreement, the Company
shall not have any liability to a Distribution Agent for any discount,
commission or other compensation with respect to any Placement Shares not
otherwise sold by a Distribution Agent under this Agreement.
f.            Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by a Distribution Agent or the Company, as the case may
be. If such termination shall occur prior to the Settlement Date for any sale of
Placement Shares, such Placement Shares shall settle in accordance with the
provisions of this Agreement.
14.            Notices. All notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing, unless otherwise specified, and if sent to
the Distribution Agents, shall be delivered to:


FBR Capital Markets & Co.
300 North 17th Street
Suite 1400
North Arlington, Virginia 22209
Attention: Legal Department
Telephone: (703) 312-9500


Keefe, Bruyette & Woods, Inc.
787 Seventh Avenue
4th Floor
New York, New York 10019
Attention: General Counsel
Facsimile: (212) 582-1592


Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Attention: James Siegel, Esq. and Clifford Teller
Telephone:  (212) 895-3639
Facsimile:  (212) 895-3860
Email:  jsiegel@maximgrp.com; cteller@maximgrp.com


with a copy to:
 
 
33

--------------------------------------------------------------------------------

 


Duane Morris LLP
One Riverfront Plaza
1037 Raymond Blvd., Suite 1800
Newark, New Jersey 07102
Attention:    James T. Seery
Telephone:  (973) 424-2088
Email:   jtseery@duanemorris.com
and if to the Company, shall be delivered to:


Customers Bancorp, Inc.
1015 Penn Avenue
Suite 103
Wyomissing, PA 19610
Attention: Robert E. Wahlman, Chief Financial Officer
Telephone: (610) 933-2200
Email: rwahlman@customersbank.com


with a copy to:


Stradley Ronon Stevens & Young, LLP
1250 Connecticut Avenue, NW
Washington, D.C. 20036
Attention: Thomas Hanley
Telephone:  (202) 822-9611
Email: thanley@stradley.com
Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, "Business Day" shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.
An electronic communication ("Electronic Notice") shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form ("Nonelectronic Notice") which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.
 
 
34

--------------------------------------------------------------------------------

 
15.            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and the Distribution Agents and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 11 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party.
16.            Adjustments for Stock Splits. The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any share consolidation, stock split, stock dividend,
corporate domestication or similar event effected with respect to the Placement
Shares.
17.            Entire Agreement; Amendment; Severability. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the Distribution Agents. In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable as
written by a court of competent jurisdiction, then such provision shall be given
full force and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement.
18.            GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES
OF DAY REFER TO NEW YORK CITY TIME. THE COMPANY AND EACH OF THE DISTRIBUTION
AGENTS EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
19.            CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
 
 
35

--------------------------------------------------------------------------------

 
20.            Use of Information. The Distribution Agents may not use any
information gained in connection with this Agreement and the transactions
contemplated by this Agreement, including due diligence, to advise any party
with respect to transactions not expressly approved by the Company.
21.            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission or
email transmission in the form of a .pdf attachment.
22.            Effect of Headings.  The section and Exhibit headings herein are
for convenience only and shall not affect the construction hereof.
23.            Permitted Free Writing Prospectuses.  The Company represents and
warrants that it has not made, and agrees that unless it obtains the prior
consent of the Distribution Agents that it will not make, and each the
Distribution Agent represents and warrants that is has not made, and agrees that
unless it obtains the prior consent of the Company that it will not make any
offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a "free writing
prospectus," as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Distribution Agents or by
the Company, as the case may be, is hereinafter referred to as a "Permitted Free
Writing Prospectus." The Company represents and warrants that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an "issuer
free writing prospectus," as defined in Rule 433, and has complied and will
comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 23 hereto
are Permitted Free Writing Prospectuses.
24.            Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:
a.            Each Distribution Agent is acting solely as agent in connection
with the public offering of the Placement Shares and in connection with each
transaction contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship between the Company or
any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Distribution
Agents, on the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not a
Distribution Agent has advised or is advising the Company on other matters, and
a Distribution Agent has no obligation to the Company with respect to the
transactions contemplated by this Agreement except the obligations expressly set
forth in this Agreement;
 
 
36

--------------------------------------------------------------------------------

 
b.            it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
c.            the Distribution Agents have not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement and it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate;
d.            it is aware that the Distribution Agents and their affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and the Distribution Agents have no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship or otherwise; and
e.            it waives, to the fullest extent permitted by law, any claims it
may have against the Distribution Agents for breach of fiduciary duty or alleged
breach of fiduciary duty in connection with the sale of Placement Shares under
this Agreement and agrees that the Distribution Agents shall not have any
liability (whether direct or indirect, in contract, tort or otherwise) to it in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on its behalf or in right of it or the Company, employees or
creditors of Company, other than in respect of a Distribution Agent's
obligations under this Agreement and to keep information provided by the Company
to the Distribution Agents and their counsel confidential to the extent not
otherwise publicly-available.
25.            No Association among Distribution Agents.  Nothing in this
Agreement constitutes an agreement to, or shall be construed to imply that any
Distribution Agent has the right, power or authority to speak,  act or 
negotiate on behalf of, or bind the another Distribution Agent with respect to
any matters or transactions contemplated hereunder.   Further, each Distribution
Agent shall solely be responsible for its own acts or omissions and shall have
no responsibility for, or liability with respect to, any acts or omissions of
the other Agent.
26.            Definitions.
As used in this Agreement, the following terms have the respective meanings set
forth below:
"Applicable Time" means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.
"Issuer Free Writing Prospectus" means any "issuer free writing prospectus," as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a "road show" that is a
"written communication" within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company's records pursuant to Rule 433(g).
 
 
37

--------------------------------------------------------------------------------

 
"Rule 172," "Rule 405," "Rule 415," "Rule 424," "Rule 424(b)," "Rule 430B," and
"Rule 433" refer to such rules under the Securities Act.
All references in this Agreement to financial statements and schedules and other
information that is "contained," "included" or "stated" in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be; provided, however, that any information that
has been "furnished" to rather than "filed" with the Commission under applicable
Commission rules shall not be deemed to be included, unless otherwise
specifically provided for herein.
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
"supplements" to the Prospectus shall include, without limitation, any
supplements, "wrappers" or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Distribution
Agents outside of the United States.
[Remainder of the page intentionally left blank]
 
 
 
38

--------------------------------------------------------------------------------

 


If the foregoing correctly sets forth the understanding between the Company and
the Distribution Agents, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and the Distribution Agents.
 

 
Very truly yours,
     
CUSTOMERS BANCORP, INC.
             
By:
/s/ Robert E. Wahlman    
Name: Robert E. Wahlman
   
Title: Executive Vice President and Chief Financial Officer
                   
ACCEPTED as of the date first-above written: 
     
FBR CAPITAL MARKETS & CO. 
         
By:
/s/ Patrice McNicoll    
Name:  Patrice McNicoll
   
Title:  Co-Head of Capital Markets
                   
KEEFE, BRUYETTE & WOODS, INC. 
         
By:
/s/ James Harasimowicz    
Name: James Harasimowicz
   
Title: Managing Director
                   
MAXIM GROUP LLC 
         
By:
/s/ Clifford Teller    
Name: Clifford Teller
   
Title: Executive Managing Director, Head of Investment Banking

 
 
 
 
39

--------------------------------------------------------------------------------


 
SCHEDULE 1

--------------------------------------------------------------------------------

FORM OF PLACEMENT NOTICE

--------------------------------------------------------------------------------

From:
Customers Bancorp, Inc.
   
To:
[FBR Capital Markets & Co.] [Keefe, Bruyette & Woods, Inc.] [Maxim Group LLC]
   
Attention:
[  ]
   
Subject:
At Market Issuance--Placement Notice
   
Date:
___________, 20___

Gentlemen:
Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Customers Bancorp, Inc., a Pennsylvania
corporation (the "Company"), FBR  & Co. LLC ("FBR"),  Keefe, Bruyette & Woods,
Inc. ("KBW") and Maxim Group LLC ("Maxim", each of FBR, KBW and Maxim, a
"Distribution Agent", collectively, the "Distribution Agents"), dated August 11,
2016, the Company hereby requests that [FBR] [KBW] [Maxim] sell up to [_______]
shares of the Company's Common Stock, $1.00 par value per share, at a minimum
market price of $per share, during the time period beginning [month, day, time]
and ending [month, day, time].
 
 
 
40

--------------------------------------------------------------------------------


 
SCHEDULE 2




--------------------------------------------------------------------------------

COMPENSATION

--------------------------------------------------------------------------------



The Company shall pay to the Designated Distribution Agent in cash, upon each
sale of Placement Shares pursuant to this Agreement, an amount equal to 2.50% of
the gross proceeds from each sale of Placement Shares.
 
 
41

--------------------------------------------------------------------------------

 


SCHEDULE 3

 

--------------------------------------------------------------------------------

 
NOTICE PARTIES
 

--------------------------------------------------------------------------------


 
The Company
   
Richard Ehst
rehst@customersbank.com
   
Jay Sidhu
jsidhu@customersbank.com
   
Robert E. Wahlman
rwahlman@customersbank.com
   
FBR
   
Ajay Asija
aasija@fbr.com
   
Matthew B. Feinberg
mfeinberg@fbr.com
   
Joe Regan
jregan@fbr.com
   
Ryan Loforte
rloforte@fbr.com
   
Patrice McNicoll
pmcnicoll@fbr.com
   
Keith Pompliano
kpompliano@fbr.com
   
With a copy to atmdesk@fbr.com
   
KBW
   
James Harasimowicz
jharasimowicz@kbw.com
   
Matthew D. Dinneen
mdinneen@kbw.com
   
Jonathan Weitz
weitzj@kbw.com
   
Victor Sack
vsack@kbw.com
   
Andrew Fenwick
afenwick@kbw.com
   

 
 
 
 
42

--------------------------------------------------------------------------------

 
 
MAXIM
     
Anthony DiClemente
adiclemente@maximgrp.com
   
Jacob Eisen
jeisen@maximgrp.com
   
Eddie Grossman
egrossman@maximgrp.com
   
Summer Kotb
skotb@maximgrp.com
   
Paul LaRosa
plarosa@maximgrp.com
   
Robert Lynch
rlynch@maximgrp.com
   
Jared Rabinowitz
jlrabinowitz@maximgrp.com
   
Jordan Rabinowtiz
jmrabinowitz@maximgrp.com
   
Bill Vitale
bvitale@maximgrp.com
   
Clifford Teller
cteller@maximgrop.com
   


 
 
43

--------------------------------------------------------------------------------

 
SCHEDULE 6(g)




________________________


SUBSIDIARIES
________________________




Customers Bank
 
 
 
44

--------------------------------------------------------------------------------

 
EXHIBIT 7(1)


Form of Representation Date Certificate
 
_______________, 20___
This Representation Date Certificate (this "Certificate") is executed and
delivered in connection with Section 7(1) of the At  Market Issuance Sales
Agreement (the "Agreement"), dated August  11, 2016, and entered into between
Customers Bancorp, Inc., a Pennsylvania corporation (the "Company") FBR  & Co.
LLC ("FBR"), Keefe, Bruyette & Woods, Inc. ("KBW") and Maxim Group LLC ("Maxim",
and together with FBR and KBW, the "Distribution Agents"). All capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Agreement.
The Company hereby certifies as follows:
1.            As of the date of this Certificate (i) the Registration Statement
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading and (ii) neither the Registration Statement
nor the Prospectus contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading for this paragraph 1 to be true.
2.            Each of the representations and warranties of the Company
contained in the Agreement are, as of the date of this Certificate, true and
correct in all material respects, except for those representations and
warranties that speak solely as of a specific date and which were true and
correct in all material respects as of such date.
3.            Except as waived by the Distribution Agents in writing, each of
the covenants required to be performed by the Company in the Agreement on or
prior to the date of the Agreement, this Representation Date, and each such
other date prior to the date hereof as set forth in the Agreement, has been
duly, timely and fully performed in all material respects and each condition
required to be complied with by the Company on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement has been duly, timely and fully complied
with in all material respects.
4.            Subsequent to the date of the most recent financial statements in
the Prospectus to the date of this Certificate, and except as described in the
Prospectus, including Incorporated Documents, there has been no Material Adverse
Effect.
5.            The Company has not received, and has no notice of, any order of
the Commission or other governmental authority preventing or suspending the use
of the Registration Statement, or threatening or instituting proceedings for
that purpose.
6.            The Company has not received, and has no notice of, any order
suspending the qualification or registration of the Placement Shares under the
securities or Blue Sky laws of any jurisdiction, or threatening or instituting
proceedings for that purpose.
 


The undersigned has executed this Officer's Certificate as of the date first
written above.

 
CUSTOMERS BANCORP, INC.
         
By:                                                                           
     
Name:                                                                       
     
Title:                                                                         

 
 
 
45

--------------------------------------------------------------------------------





EXHIBIT 23




Permitted Issuer Free Writing Prospectuses


None.


 
 
 

 
46
 

--------------------------------------------------------------------------------